DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Applicants previously canceled claims 1-30.  Claims 65-78 remain withdrawn from further consideration as being drawn to a nonelected invention.  Applicants amend claims 31-32, 37-38, 42, 44, 49, 51, 55, 57, 61, and 63, and add new claims 79-80.  Claims 31-64 and 79-80 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed June 28, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
An amendment to the Sequence Listing Incorporation by Reference paragraph, filed December 17, 2021.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 21 Kbytes, whereas the ASCII text file itself lists the size as 20,699 bytes.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-60 and 79-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new rejections.
Claim 31 recites the limitation "the myotubularin 1 (MTM 1) gene" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-36 and 79-80 depend from claim 31, and are therefore included in this rejection.
Claim 37 recites the limitation "the myotubularin 1 (MTM 1) gene" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38-41 depend from claim 37, and are therefore included in this rejection.
Claim 42 recites the limitation "the myotubularin 1 (MTM 1) gene" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 43-48 depend from claim 42, and are therefore included in this rejection.
Claim 49 recites the limitation "the myotubularin 1 (MTM 1) gene" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 50-54 depend from claim 42, and are therefore included in this rejection.
Claim 55 recites the limitation "the myotubularin 1 (MTM 1) gene" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 56-60 depend from claim 42, and are therefore included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-64 and 79-80 are rejected under pre-AIA  35 U.S.C. 35 U.S.C. 103(a) as obvious over Jamet et al. (Jamet I, 19 Neuromuscular Disorders 617 (2009), and cited in the Information Disclosure Statement filed August 7, 2020) in view of Gregorevic et al. (10(8) Nature Medicine 828-834 (2004)).  This rejection is a new rejection.

	Gregorevic discloses systemic administration of AAV vectors to skeletal muscles to treat muscular dystrophy (abstract).  Gregorevic further discloses that the systemic administration is via intravenous administration (page 828, column 1, first paragraph and paragraph bridging columns 1 and 2).  Gregorevic discloses that AAV vectors with a transgene under the control of a CMV promoter shows activity of the transgene even in diaphragm muscle (page 829, paragraph bridging columns 1 and 2 and Figures 1c and 2b).
It would have been obvious to one with ordinary skill in the art at the time the invention was made that Jamet I’s method of treating X-linked myotubular myopathy (XLMTM) by administering myotubularin gene systemically, as disclosed by Gregorevic, to a greater extent in muscles would increasing the expression of the MTM1 gene and providing for a longer survival time of the subject, increased and improved respiratory diaphragm function, and/or restoring muscle function in a mammal, as disclosed by Jamet I.  One of ordinary skill in the art would have had a predictable and reasonable expectation of success, given that the mouse model is predictive of treatment potential in other mammals.  Further, it would also have been obvious to one of ordinary skill in the art at the time the invention was made that use of Jamet I’s muscle specific promoter (desmin promoter) would also be able to target the diaphragm to improve respiratory function in place of Gregorevic’s CMV promoter 
Regarding an additional administration of the vector to a mammal would also have been obvious to one with ordinary skill in the art at the time the invention was made to determine the optimal number of administrations/injection of the vector disclosed and suggested by Jamet I and Gregorevic to the mammal in order to provide increased expression of the myotubularin/MTM1 gene, which in turn would have been expected to increase muscle function (including diaphragm respiratory function), survival, and expression of the transgene.

Claims 31-64 and 79-80 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jamet et al. (Jamet II, 21(6) Human Gene Therapy 772 (2010)), and cited in the Information Disclosure Statement filed August 7, 2020) in view of Gregorevic et al. (10(8) Nature Medicine 828-834 (2004)).  This rejection is a new rejection.
Jamet II discloses delivery of a myotubularin nucleic acid to mice that exhibit the murine version of X-linked myotubular myopathy ameliorates the phenotype in targeted muscles (abstract).  Jamet II discloses that the myotubularin gene in an AAV1 viral vector and under the control of the desmin promoter (a muscle-specific promoter) is administered intramuscularly to the mice (abstract).  Jamet II discloses improvement in the pathology and function of targeted muscled (abstract).  Jamet II discloses that inducing expression of MTM genes can be a therapeutic strategy for myotubular myopathy (abstract).  Jamet II discloses that an increase in muscle volume and recovery of contractile force (abstract).  Jamet II discloses each and every step of the claimed method, the survival time, myotubularin gene expression, and muscle function of the subject is inherently increased accordingly.

It would have been obvious to one with ordinary skill in the art at the time the invention was made that Jamet II’s method of treating X-linked myotubular myopathy (XLMTM) by administering myotubularin gene systemically, as disclosed by Gregorevic, to a greater extent in muscles would increasing the expression of the MTM1 gene and providing for a longer survival time of the subject, increased and improved respiratory diaphragm function, and/or restoring muscle function in a mammal, as disclosed by Jamet II.  One of ordinary skill in the art would have had a predictable and reasonable expectation of success, given that the mouse model is predictive of treatment potential in other mammals.  Further, it would also have been obvious to one of ordinary skill in the art at the time the invention was made that use of Jamet II’s muscle specific promoter (desmin promoter) would also be able to target the diaphragm to improve respiratory function in place of Gregorevic’s CMV promoter because, use of Jamet II’s muscle specific promoter would be expected to target all muscles to a greater extent than that of Gregorevic’s CMV promoter, which showed expression and transgene activity in diaphragm muscle.
Regarding an additional administration of the vector to a mammal would also have been obvious to one with ordinary skill in the art at the time the invention was made to determine the optimal number of administrations/injection of the vector disclosed and suggested by Jamet II and Gregorevic to the mammal in order to provide increased expression of the myotubularin/MTM1 gene, 

Response to Amendments and Arguments
Regarding the Sequence Listing Incorporation by Reference paragraph, it is noted that Applicants’ amendment listed the size of the ASCII text file as 21 Kbytes.  However, the ASCII text file lists the size ad 21,699 bytes.  Correction is required.
Regarding the rejections under 35 U.S.C. § 103(a) over Jamet I and Jamet II, Applicant's arguments filed April 28, 2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Jamet I in view of Gregorevic and Jamet II in view of Gregorevic.
Applicants assert that neither Jamet I nor Jamet II disclose or suggest systemic administration of the AAV vector comprising a nucleic acid sequence encoding myotubularin 1 (MTM 1) gene operably linked to a muscle specific promoter, resulting in improved respiratory function of a mammal’s diaphragm.
While Applicants are correct that Jamet I and Jamet II do not disclose or suggest systemic administration of the MTM 1-AAV vector for improvement in mammalian respiratory diaphragm function, Gregorevic discloses systemic administration of AAV vectors targeted to muscled.  Specifically, Gregorevic discloses expression of transgenes to muscles in mammals using systemic administration, as discussed above.  Notably, Gregorevic discloses expression of AAV vectors comprising transgenes after systemical administration in diaphragm muscles.  Although under the control of a CMV promoter, systemic administration of AAV vectors carrying transgenes results in expression of the transgenes in a variety of muscle types, including the diaphragm.  And one of ordinary skill in the art would expect even greater expression in all muscle groups, including the diaphragm, with Jamet I’s or Jamet II’s AAV-MTM 1 
For all these reasons, and those listed above, Jamet I and Jamet II, each in view of Gregorevic, are deemed to render the claimed invention obvious.

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636